Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) #1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, wherein the arguments presented are directed to the present amendments made to the previous claim methods. With respect to the amended of claim #1, the Examiner provides prior art (Hou, 2015/0021681) that teaches the amended data as will be shown in the rejection below. Therefore, this final action is necessitated by the amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #1-7, 10, 12, 15, 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al., (U.S. Pub. No, 2020/0411384), hereinafter referred to as "Chung" as modified by XUE et al., (U.S. Pub. No. 2019/0371612), hereinafter referred to as "Xue" and MICCOLI (U.S. Pub. No. 2018/0096952-A1), hereinafter referred to as “Miccoli” and in further view of Hou (U.S. Pub. No.2015/0021681 A1).

Chung shows, with respect to claim #1, 10 and 20, a method for forming a semiconductor structure, comprising: providing a substrate (fig. #1, item 100)(paragraph 0030); forming a gate structure (fig. #9, item 518) on the substrate (paragraph 0055), wherein the gate structure extends along a first direction (fig. #9, item 518 and 418; direction up and into the page) (paragraph 0031, 0055); removing a portion of the gate structure (fig. #2, item 506, 406) to form a trench (fig. #3, item 516) in the gate structure (paragraph 0038), wherein the trench penetrates through the gate structure along a second direction (trench is etched in the down direction), and the second direction is different from the first direction  (paragraph 0039).

Chung substantially shows the claimed invention as shown in the rejection above. 

Chung fails to show, with respect to claim #1, 18 and 20, a method comprising performing a first cleaning treatment process on the trench to remove non-metal residues; and performing a second cleaning treatment process on the trench to remove metal residues.

XUE teaches, with respect to claim #1, 18 and 20, a method comprising a wet cleaning process for cleaning a gate structure wherein the is successively cleaned using an acid fluid (paragraph 0055).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1, 18 and 20, a method comprising performing a first cleaning treatment process on the trench to remove non-metal residues, into the method of Chung, with the motivation this assist removing any remaining residue from previous deposition, as taught by Xue.

Chung as modified by Xue substantially shows the claimed invention as shown above. 
Chung as modified by Xue, fails to show, with respect to claim #1, 18 and 20, a method wherein performing a second cleaning treatment process on the trench to remove metal residues.

Miccoli teaches, with respect to claim #1, 18 and 20, a method wherein performing a cleaning/rinsing treatment to remove any metal or resist residue from trenches (fig. #3D, item 350) (paragraph 0118). 

The Examiner notes that neither Chung, Xue or Miccoli state explicitly an order to which cleaning process is done first or second. However, the Examiner has not found in the present claim language nor the specifications, where a criticality to the cleaning order has been established. The Examiner further notes that the present claim language (paragraph 0024) states, “Optionally, the second cleaning treatment process is performed after the first cleaning treatment process”. Thus, the applicant has not established the critical nature the second cleaning treatment process is performed after the first cleaning treatment process; thus, no specific order to the cleaning processes.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1, 18 and 20, a method wherein performing a second cleaning treatment process on the trench to remove metal residues, into the method of Chung, with the motivation this the removal of the residue provides a virgin surface for following layering processes, as taught by Miccoli.

Chung as modified by Xue and Miccoli substantially shows the claimed invention as shown above. 
Chung as modified by Xue and Miccoli, fails to show with respect to claim #1 and 20, a method wherein removing a portion of the gate structure to form a trench in the gate structure to expose a top surface of the substrate, wherein the trench penetrates through the gate structure and extends along a second direction, and the second direction is different from and the first direction are perpendicular to each other and in parallel to the top surface of the substrate.

Hou teaches, in a similar method for exposing a substrate through a gate structure, with respect to claim #1 and 20, a method wherein an etching process is performed to remove that dummy gate (fig. #1, item 116) to form a trench (fig. #7, item 250) (paragraph 0035) and removing the oxide layer (fig. #7, item 214) to expose substrate in recess (Fig. #8, item 254) (paragraph 0035). 

The Examiner notes that Hou does not state explicitly the direction of the etching process. However, the Examiner further notes that the present specification mentions a wet or dry etching procedure, the Examiner fails to find any specific etching process that would be directionally specific that either departs from or teaches away from the etching of Hou; wherein Hou proscribes any suitable etchant as shown in paragraph 0035. Furthermore, the Examiner notes that the gate structures taught by Hou has three dimensional characteristic (X-direction, Y-direction, and Z-direction). Thus, the Examiner takes the position that for a non-specific etching process, the etching procedure etches in all three direction simultaneously; i.e. therefore the etching in the X and Y direction, wherein the X and Y directions are parallel the surface of the substrate). However, the applicant has not established the critical nature wherein the first directional are perpendicular to each other and in parallel to the top surface of the substrate “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1 and 20, a method wherein removing a portion of the gate structure to form a trench in the gate structure to expose a top surface of the substrate, wherein the trench penetrates through the gate structure and extends along a second direction, and the second direction is different from and the first direction are perpendicular to each other and in parallel to the top surface of the substrate, into the method of Chung as modified by Xue and Miccoli with the motivation this open area of the removed gate structure to available for further treatment/layeing, as taught by Hou.

Chung shows, with respect to claim #2, a method further including: forming a dielectric layer (fig. #8, item 317) on the substrate (fig. #8, item 100), wherein the dielectric layer covers sidewall surfaces (fig. #8, item 510a) of the gate structure (fig. #2, item 506, 406) (paragraph 0038), and exposes a top surface of the gate structure (paragraph 0055-0054).


Chung shows, with respect to claim #3, a method wherein: the gate structure includes a gate layer (fig. #8, item 317) and a sidewall spacer (fig. #10, item 510a) (paragraph 0043)  formed on each sidewall surface of the gate layer (fig. #8, item 317) (paragraph 0054).

Chung shows, with respect to claim #4, a method wherein the gate structure further includes: a gate dielectric layer (fig. #8, item 317) formed on the substrate (fig. #8, item 100), wherein: the gate layer is disposed on the gate dielectric layer (fig. #8, item 404); and  the gate dielectric layer is made of a material including a high-K dielectric material (fig. #8, item 317) (paragraph 0032, 0054).

Chung shows, with respect to claim #5, a method wherein: the gate layer (fig. #8, item 317) is made of a material including a metal (paragraph 0033, 0054); and the sidewall spacer (fig. #10, item 510a) (paragraph 0043) is made of a material including silicon oxide (SiOx), (paragraph 0053).

Chung shows, with respect to claim #6, a method wherein a method for forming the dielectric layer and the gate structure includes: forming a dummy gate layer (fig. #1, item 406) (paragraph 0032); forming the sidewall spacer (fig. #10, item 510a) on a sidewall surface (fig. #10, item 510a of the dummy gate layer) (paragraph 0043); forming an initial dielectric layer (fig. #8, item 308) on the substrate (fig. #8, item 100), wherein the initial dielectric layer covers the dummy gate layer and the sidewall spacer (paragraph 0036); planarizing the initial dielectric layer until the dummy gate layer is exposed to form the dielectric layer (fig. #2; paragraph 0037); after forming the dielectric layer, removing the dummy gate layer to form a first opening (forming trench item 516, fig. #3; paragraph 0038); forming the gate dielectric layer (fig. #8, item 317) on a bottom surface of the first opening (trench, fig. #3, item 516) (paragraph 0054); and forming the gate layer on the gate dielectric layer (fig. #9, item 320) (paragraph 0054).

Chung shows, with respect to claim #7, a method wherein forming the trench includes: forming a mask structure (fig. #5, item 312) on the dielectric layer and the gate structure, wherein the mask structure exposes a portion of the gate structure; and etching the gate layer and the sidewall spacer using the mask structure as an etch mask to form the trench (fig. #6, item 516) (paragraph 0040).

Chung shows, with respect to claim #12, a method wherein: the gate layer (fig. #8, item 317) is made of a material including a metal (paragraph 0033, 0054); and the sidewall spacer (fig. #10, item 510a) (paragraph 0043) is made of a material including silicon oxide (SiOx), (paragraph 0053) and , a planarization process is performed to simultaneously remove the high-k dielectric layer (fig. #9, item 317), the work function metal layer (fig. #9, item 318), and the low-resistive metal layer (fig. #9, item 320) outside the first gate trench (fig. #9, item 416) and the second gate trench (fig. #9, item 516) (paragraph 0055).

Chung fails to show, with respect to claim #15, a method wherein: the second cleaning treatment process includes a dry cleaning process or a wet cleaning process.

XUE teaches, with respect to claim #15, a method comprising a wet cleaning process for cleaning a gate structure wherein the is successively cleaned using an acid fluid (paragraph 0055).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #15, a method wherein: the second cleaning treatment process includes a dry cleaning process or a wet cleaning process, into the method of Chung, with the motivation this assist removing any remaining residue from previous deposition, as taught by Xue.

Chung shows, with respect to claim #19, a method wherein a first cleaning process (fig. #6, item 314) (paragraph 0041) and a second wet cleaning process (paragraph 0047) and a isolation layer (fig. #4, item 310) is made of a material silicon nitride (paragraph 0039).


//
Claim #8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al., (U.S. Pub. No, 2020/0411384), hereinafter referred to as "Chung" as modified by XUE et al., (U.S. Pub. No. 2019/0371612), hereinafter referred to as "Xue", MICCOLI (U.S. Pub. No. 2018/0096952-A1), hereinafter referred to as “Miccoli” and Hou (U.S. Pub. No.2015/0021681 A1)and in further view of ZHOU (U.S. Pub. No. 2015/0035152), hereinafter referred to as "Zhou".

Chung as modified by Xue, Miccoli and Hou substantially shows the claimed invention as shown in the rejection above. 
Chung as modified by Xue, Miccoli and Hou fails to show, with respect to claim #8 and 9 a method wherein: the mask structure includes a first mask layer and a second mask layer disposed on the first mask layer; and the first mask layer and the second mask layer are made of different materialsthe first mask layer is made of nitrogen-doped silicon oxycarbide; and the second mask layer is made of titanium nitride (TiN), silicon carbide (SiC), silicon carbonitride (SiCN), silicon oxycarbonitride (SiCON), silicon oxynitride (SiON), boron nitride (BN), boron carbonitride (BCN), or a combination thereof.

Boyed teaches, with respect to claim #8 and 9, a method wherein a first mask on a second mask wherein the first hard mask layer (fig. #6, item 202) (paragraph 0040) may consist of SiOC(N) (a nitrogen doped compound) and a second mask (fig. #6, item 203) which made consist of a TiN (paragraph 0044).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #8 and 9 a method wherein: the mask structure includes a first mask layer and a second mask layer disposed on the first mask layer; and the first mask layer and the second mask layer are made of different materialsthe first mask layer is made of nitrogen-doped silicon oxycarbide; and the second mask layer is made of titanium nitride (TiN), silicon carbide (SiC), silicon carbonitride (SiCN), silicon oxycarbonitride (SiCON), silicon oxynitride (SiON), boron nitride (BN), boron carbonitride (BCN), or a combination thereof, into the method of Chung as modified by Xue, Miccoli and Hou, with the motivation this provides multiple etch stop characteristics for developing different layers, as taught by Zhou.


///

Claim #11 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al., (U.S. Pub. No, 2020/0411384), hereinafter referred to as "Chung" as modified by XUE et al., (U.S. Pub. No. 2019/0371612), hereinafter referred to as "Xue", MICCOLI (U.S. Pub. No. 2018/0096952-A1), hereinafter referred to as “Miccoli” and Hou (U.S. Pub. No. 2015/0021681 A1) and in further view of Denison et al., (U.S. Pub. No. 2021/0252882), hereinafter referred to as "Denison".

Chung as modified by Xue, Miccoli and Hou substantially shows the claimed invention as shown in the rejection above. 
Chung as modified by Xue, Miccoli and Hou fails to show, with respect to claim #11 a method, wherein performing the first cleaning treatment process includes: performing a plasma treatment process on the trench; performing a cleaning process on the trench after performing the plasma treatment process.

Denison teaches, with respect to claim #11, a method wherein a gate trench (fig. #1b, item 1020) may be etched using a fluorine containing plasma during an anisotropic reactive ion etch (RIE) process followed by a wet cleanup to remove any organic residue (paragraph 0019).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #11 a method, wherein performing the first cleaning treatment process includes: performing a plasma treatment process on the trench; and -24-Client Ref No. 2019-00138-SH-US Attorney Docket No. 00158.0706.0OUS performing a cleaning process on the trench after performing the plasma treatment process, into the method of Chung as modified by Xue, Miccoli and Hou, with the motivation this provides a residue free surface for the proceeding deposits, as taught by Denison.

/////
Claim #13 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al., (U.S. Pub. No, 2020/0411384), hereinafter referred to as "Chung" as modified by XUE et al., (U.S. Pub. No. 2019/0371612), hereinafter referred to as "Xue", MICCOLI (U.S. Pub. No. 2018/0096952-A1), hereinafter referred to as “Miccoli”,  Hou (U.S. Pub. No.2015/0021681 A1)  and of Denison et al., (U.S. Pub. No. 2021/0252882), hereinafter referred to as "Denison" and in further view of Cheng et al., (U.S. Pub. No. 2019/0273147), hereinafter referred to as "Cheng".

Chung as modified by Xue, Hou, Moccoli and Denison substantially shows the claimed invention as shown in the rejection above. 

Chung as modified by Xue, Hou, Moccoli and Denison fails to show, with respect to claim #13 a method, wherein processing parameters used in the plasma treatment process include: a processing gas including hydrogen (H2) or helium (He) or argon (Ar); a gas flow rate in a range of approximately 10 sccm to 1000 sccm; a power in a range of approximately 50 W to 2000 W; a bias voltage in a range of 0 V to approximately 5000 V; and a processing temperature in a range of approximately 30 0C to 150 0C.

Cheng teaches, with respect to claim #13 a method, wherein processing parameters used in the plasma treatment process include: a processing gas including argon (Ar) (paragraph 0039); a gas flow rate in a range of approximately 50 sccm to 5000 sccm (paragraph 0039); a power in a range of approximately 50 W to 2000 W; a bias voltage in a range of 10-500 watts (paragraph 0040); and a processing temperature in a range of approximately 20 0C to 600 0C (paragraph 0039).


It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #13 a method, wherein processing parameters used in the plasma treatment process include: a processing gas including hydrogen (H2) or helium (He) or argon (Ar); a gas flow rate in a range of approximately 10 sccm to 1000 sccm; a power in a range of approximately 50 W to 2000 W; a bias voltage in a range of 0 V to approximately 5000 V; and a processing temperature in a range of approximately 30 0C to 150 0C, into the method of Chung as modified by Xue, Hou, Moccoli and Denison, with the allows the control of deposition materials, as taught by Cheng.

//////
Claim #14 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al., (U.S. Pub. No, 2020/0411384), hereinafter referred to as "Chung" as modified by XUE et al., (U.S. Pub. No. 2019/0371612), hereinafter referred to as "Xue", Denison et al., (U.S. Pub. No. 2021/0252882), hereinafter referred to as "Denison", MICCOLI (U.S. Pub. No. 2018/0096952-A1), hereinafter referred to as “Miccoli”, Hou (U.S. Pub. No.2015/0021681 A1) and Cheng et al., (U.S. Pub. No. 2019/0273147), hereinafter referred to as "Cheng" and in further view of SIMSEK-EGE et al., (U.S. Pub. No. 2015/0171098), hereinafter referred to as "Simsek".

Chung as modified by Xue, Hou, Moccoli and Denison substantially shows the claimed invention as shown in the rejection above. 

Chung as modified by Xue, Hou, Moccoli and Denison fails to show, with respect to claim #14 a method, wherein: the cleaning process includes a SiCoNi process; and processing parameters used in the SiCoNi process include: a processing gas including nitrogen trifluoride (NF3) or ammonia (NH3), a gas flow rate in a range of approximately 100 sccm to 2000 sccm, and a processing temperature not higher than approximately 50 0C.

Cheng teaches, with respect to claim #14, a method, wherein processing parameters used in the plasma treatment process include: a process gas consisting of, consisting essentially of, or comprising a nitrogen-containing gas such as NH3 (paragraph 0039); a gas flow rate in a range of approximately 50 sccm to 5000 sccm (paragraph 0039); a power in a range of approximately 50 W to 2000 W (paragraph 0039); and a processing temperature in a range of approximately 20 0C to 600 0C (paragraph 0039).


It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #14 a method, wherein a processing gas including nitrogen trifluoride (NF3) or ammonia (NH3), a gas flow rate in a range of approximately 100 sccm to 2000 sccm, and a processing temperature not higher than approximately 50 0C, into the method of Chung as modified by Xue, Hou, Moccoli and Denison, with the allows the control of deposition materials, as taught by Cheng.

Chung as modified by Xue, Denison, Hou, Moccoli and Cheng substantially shows the claimed invention as shown in the rejection above. 

Chung as modified by Xue, Hou, Moccoli, Denison and Cheng, fail to show, with respect to claim #14 a method, wherein: the cleaning process includes a SiCoNi process; and processing parameters used in the SiCoNi process include. 

Sunsek teaches, with respect to claim #14, a method, wherein processing step wherein a cleaning process includes a SiCoNi etching process (paragraph 0033).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #14 a method, wherein: the cleaning process includes a SiCoNi process; and processing parameters used in the SiCoNi process include, into the method of Chung as modified by Xue, Hou, Moccoli, Cheng and Denison, with the allows the control of the damage to material in the underline areas, as taught by Sunsek.

//////
Claim #16 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al., (U.S. Pub. No, 2020/0411384), hereinafter referred to as "Chung" as modified by MICCOLI (U.S. Pub. No. 2018/0096952-A1), hereinafter referred to as “Miccoli”,  XUE et al., (U.S. Pub. No. 2019/0371612), hereinafter referred to as "Xue", Hou (U.S. Pub. No.2015/0021681 A1) and Cheng et al., (U.S. Pub. No. 2019/0273147), hereinafter referred to as "Cheng" and in view of Tsai et al., (U.S. Pub. No. 10,847,636), hereinafter referred to as "Tsai".

Chung as modified by Xue, Miccoli, Hou substantially shows the claimed invention as shown in the rejection above. 

Chung as modified by Xue, Miccoli, Hou, fails to show, with respect to claim #16, a method wherein: the second cleaning treatment process includes a dry cleaning process; and processing parameters used in the dry cleaning process include: a processing gas including carbon tetrafluoride (CF4), sulfur hexafluoride (SF6), boron trichloride (BC13), or a combination thereof, a gas flow rate in a range of approximately 5 sccm to 500 sccm, a power in a range of approximately 50 W to 1500 W, a bias voltage in a range of approximately 50 V to 2000 V, and a processing temperature not higher than approximately 150 0C.


Cheng teaches, with respect to claim #16 a method, wherein processing parameters used in the plasma treatment process include: a processing gas including argon (Ar) (paragraph 0039); a gas flow rate in a range of approximately 50 sccm to 5000 sccm (paragraph 0039); a power in a range of approximately 50 W to 2000 W; a bias voltage in a range of 10-500 watts (paragraph 0040); and a processing temperature in a range of approximately 20 0C to 600 0C (paragraph 0039).


It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #16 a method, wherein processing parameters used in the plasma treatment process include: a processing gas including hydrogen (H2) or helium (He) or argon (Ar); a gas flow rate in a range of approximately 10 sccm to 1000 sccm; a power in a range of approximately 50 W to 2000 W; a bias voltage in a range of 0 V to approximately 5000 V; and a processing temperature in a range of approximately 30 0C to 150 0C, into the method of Chung as modified by Xue, Miccoli, Hou, with the allows the control of deposition materials, as taught by Cheng.


Chung as modified by Xue, Moccoli and Cheng substantially shows the claimed invention as shown in the rejection above. 

Chung as modified by Xue, Moccoli and Cheng fails to show, with respect to claim #16, a method wherein: the second cleaning treatment process includes a dry cleaning process; and processing parameters used in the dry cleaning process include: a processing gas including carbon tetrafluoride (CF4), sulfur hexafluoride (SF6), boron trichloride (BC13), or a combination thereof.

Tsia teaches, with respect to claim #16, a method wherein the second cleaning is a dry cleaning operation and the etching process can be performed by plasma that may include F-containing gas such as CF4, SF6 or BCl3, (column #9, line 10-20; column #7, line 27-31).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #16, a method wherein: the second cleaning treatment process includes a dry cleaning process; and processing parameters used in the dry cleaning process include: a processing gas including carbon tetrafluoride (CF4), sulfur hexafluoride (SF6), boron trichloride (BC13), or a combination thereof, into the method of Chung as modified by Xue, Moccoli and Cheng, with the motivation this assist removing any remaining residue from previous deposition and preparing the surface to upcoming depositions, as taught by Tsia.

///////

Claim #17 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al., (U.S. Pub. No, 2020/0411384), hereinafter referred to as "Chung" as modified by MICCOLI (U.S. Pub. No. 2018/0096952-A1), hereinafter referred to as “Miccoli”,  XUE et al., (U.S. Pub. No. 2019/0371612), hereinafter referred to as "Xue", Hou (U.S. Pub. No.2015/0021681 A1) and in further view of Han et al., (U.S. Pub. No. 2009/0155977), hereinafter referred to as "Han".

Chung as modified by Miccoli Xue and Hou, substantially shows the claimed invention as shown in the rejection above. 

Chung as modified by Miccoli Xue and Hou, fails to show, with respect to claim #17, a method wherein: a solution used in the wet cleaning process is a concentrated sulfuric acid and/or hydrogen peroxide

Han teaches, with respect to claim #17 a method, wherein a plasma etching process by using a mixed aqueous solution of sulfuric acid and hydrogen peroxide or a mixed aqueous solution of sulfuric acid and ozone; and cleaning the resultant semiconductor substrate by using a mixed aqueous solution of ammonia and hydrogen peroxide (paragraph 0071).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #17, a method wherein: a solution used in the wet cleaning process is a concentrated sulfuric acid and/or hydrogen peroxide, into the method of Chung as modified by Miccoli Xue and Hou with the motivation this assist removing any remaining residue from previous deposition and preparing the surface to upcoming depositions, as taught by Han.


EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
05/07/2022
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898